                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



 Mentone Solutions LLC,                                       Case No. 1:18-cv-01714-MN
         Plaintiff,                                           Patent Case
         v.

 NETGEAR, Inc.,

         Defendant.


                               JOINT STIPULATION OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby stipulate to

dismiss this action with prejudice. Each party shall bear its own costs, expenses, and attorneys'

fees.



 Dated: August 29, 2019                  Respectfully submitted,

                                         /s/ Timothy Devlin
                                         Timothy Devlin
                                         Devlin Law Firm LLC
                                         1526 Gilpin Avenue
                                         Wilmington, DE
                                         (302) 449-9010
                                         (302) 353-4251
                                         tdevlin@devlinlawfirm.com


                                         Isaac Rabicoff
                                         Rabicoff Law LLC
                                         73 W Monroe St
                                         Chicago, IL 60603
                                         (773) 669-4590
                                         isaac@rabilaw.com

                                         Counsel for Plaintiff
                                         Mentone Solutions LLC


                                                 1
Dated: August 29, 2019   /s/ John W. Shaw
                         John W. Shaw (No. 3362)
                         SHAW KELLER LLP
                         I.M. Pei Building
                         1105 North Market Street, 12th Floor
                         Wilmington, DE 19801
                         (302) 298-0700
                         jshaw@shawkeller.com

                         Attorneys for Defendant NETGEAR, Inc.




                                2
                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on August 29, 2019, via the Court's CM/ECF system.


                                          /s/ Timothy Devlin
                                          Timothy Devlin




                                               3
SO ORDERED this ______ day of _______________, ______.


                   _____________________________________
                   UNITED STATES DISTRICT JUDGE




                     4
